Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record doesn’t adequately teach or suggest the claims as a whole including the specifics for determining a maximum number of records and logging table entry per sub-portion.
The prior art of record doesn’t adequately teach or suggest the claims as a whole including the specifics for determining to process the second plurality of logging table entries sequentially based on settings data associated with the second object and the subscriber, determining a pointer to a last-processed entry of the second logging table based on the second object and the subscriber, reconstructing second data associated with entries of the second plurality of logging table entries subsequent to the last-processed entry, and transferring the second data to the subscriber
The prior art of record doesn’t adequately teach or suggest the claims as a whole including the specifics for defining the plurality of sub-portions of logging table entries subsequent to the last-processed entry, and setting an open status of the record of the subscriber worklist after definition of the sub-portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Demoor et al. US 20200401562 A1 teaches parallel processing of a filtered transaction log (Title).
Nishikawa et al. US 20180046664 A1 teaches A shared resource for a plurality of threads, wherein each thread is an update thread which updates an allocated shared resource part in response to an update request (Abstract).
Vermeulen et al. US 20150378774 A1 teaches a log-based concurrency control using signatures (Title).
Gheorghioiu et al. US 20080114817 A1 teaches storing audit event data (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 17, 2022 
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152